Exhibit 10.33
AMENDMENT NO. 7 TO TRANSACTION DOCUMENTS
Dated as of December 5, 2008
THIS AMENDMENT NO. 7 TO TRANSACTION DOCUMENTS (this “Amendment No. 7”) is
entered into by and among MVL Film Finance LLC (the “Borrower”), MVL Productions
LLC (“MPROD”), Marvel Studios, Inc. (“Marvel Studios” and together with the
Borrower and MPROD, collectively, the “Marvel Parties” and each a “Marvel
Party”) and Ambac Assurance Corporation, in its capacity as Control Party (as
defined in the Credit Agreement referred to below) (“Ambac”). All capitalized
terms used herein without definition shall have the meanings specified in the
Credit Agreement referred to below, or, if not defined therein, in the Master
Agreement referred to below.
PRELIMINARY STATEMENTS:
(1) WHEREAS, reference is made to (i) the Credit and Security Agreement dated as
of August 31, 2005 (the “Credit Agreement”) among the Borrower, the financial
institutions and commercial paper conduits from time to time party thereto,
General Electric Capital Corporation, as Administrative Agent, and the
Collateral Agent, (ii) the Master Development and Distribution Agreement dated
as of August 31, 2005 (the “Master Agreement”) among the Marvel Parties,
(iii) Amendment No. 1 to Transaction Documents dated as of September 29, 2006
(“Amendment No. 1”), Amendment No. 2 to Transaction Documents dated as of
February 21, 2007 (“Amendment No. 2”), and Amendment No. 3 to Transaction
Documents dated as of April 13, 2007 (“Amendment No. 3”) each by and between the
Marvel Parties, Marvel Characters, Inc., MVL Rights LLC, Ambac and the
Collateral Agent, and (iv) Acknowledgement No. 1 to Transaction Documents dated
as of April 6, 2007 (“Acknowledgment No. 1”), Amendment No. 4 to Transaction
Documents dated as of January 15, 2008 (“Amendment No. 4”), Amendment No. 5 to
Transaction Documents dated as of March 7, 2008 (“Amendment No. 5”), Amendment
No. 6 to Transaction Documents dated as of September 17, 2008 (“Amendment
No. 6”), each by and among Ambac, Marvel Studios, MPROD and the Borrower;
(2) WHEREAS, pursuant to Amendment No. 4, the Class A Liquidity Reserve Amount
to be funded on the last Business Day of the Capitalization Period (i.e.,
December 30, 2008) was increased from $25,000,000 to $45,000,000; and
(3) WHEREAS, Ambac, in its capacity as the Control Party, has agreed to restore
the Class A Liquidity Reserve Amount to be funded on the last day of the
Capitalization Period to the original $25,000,000 amount as further described
herein;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree as follows:
SECTION 1. Class A Liquidity Reserve
(a) The definition of Class A Liquidity Reserve Amount set forth in
Section 1.01(b) is hereby amended and restated as follows:
“Class A Liquidity Reserve Amount” shall mean $25,000,000 provided, that in the
event that a Release Requirement is not satisfied or Borrower or its Affiliates
know that a Release Requirement will not, with the passage of time, be
satisfied, then the Class A Liquidity Reserve Amount shall immediately thereupon
and at all times thereafter be increased to $45,000,000. For the avoidance of
doubt and notwitstanding any provision of the Transaction Documents to the
contrary, the Class A Liquidity Reserve Amount shall in no event be increased
above $45,000,000.”
(b) Section 1.01(b) is hereby amended to add the following definition:
“Release Requirement” shall mean each of: (i) the initial domestic theatrical
wide release of at least one Completed Film by the Studio Distributor occurs in
each of calendar year 2010, 2011 and 2012; and (ii) the initial domestic
theatrical wide release of the sixth (6) Completed Film by the Studio
Distributor occurs on or prior to August 26, 2012.
(c) Section 2.02(d)(ii)(C) is hereby amended and restated as follows:
“(C) to fund the Class A Liquidity Reserve Account: (i) on the last Business Day
of the Capitalization Period, the Class A Liquidity Reserve Amount on such date;
and (ii) in the event that a Release Requirement is not satisfied, or Borrower
or its Affiliates know that a Release Requirement will not, with the passage of
time, be satisfied, the additional amount of the Class A Liquidity Reserve
Deficit. For the avoidance of doubt and notwithstanding the forgoing, if
multiple Release Requirements aren’t satisfied the Borrower shall only be
required to fund from proceeds of Borrowings pursuant to this
Section 2.02(d)(ii)(C)(ii) the Class A Liquidity Reserve Deficit once (it being
understood that the foregoing shall not limit the Borrower’s obligations
pursuant to Section 3.01(c)(xii) or otherwise pursuant to the Transaction
Documents to apply funds in the Collection Account to the Class A Liquidity
Reserve Account in the amount of the Class A Liquidity Reserve Deficit). The
Borrower hereby represents, warrants and covenants that in the event that a
Release Requirement is not satisfied, or Borrower or its Affiliates know that a
Release Requirement will not, with the passage of time, be satisfied, Borrower
shall provide immediate (i.e., that same day) written notice to Ambac and the
Collateral Agent of such event.”
(d) Section 2.02(e) is hereby amended to add at the end thereof:
“In the event that a Release Requirement is not satisfied, or Borrower or its
Affiliates know that a Release Requirement will not, with the passage of time,
be satisfied, the Borrower shall immediately (i.e., that same day) request a
Borrowing pursuant to Section 2.02(a) to be made as soon as permitted under
Section 2.02(a) in the amount of the Class A Liquidity Reserve Deficit, and
instruct the Administrative Agent, upon receipt of such funds from the Lenders,
to direct such funds to the Class A Liquidity Reserve Account. For the avoidance
of doubt and notwithstanding the forgoing, if multiple Release Requirements
aren’t satisfied the Borrower shall only be required to fund from proceeds of
Borrowings pursuant to this Section 2.02(e) the Class A Liquidity Reserve
Deficit once (it being understood that the foregoing shall not limit the
Borrower’s obligations pursuant to Section 3.01(c)(xii) or otherwise pursuant to
the Transaction Documents to apply funds in the Collection Account to the
Class A Liquidity Reserve Account in the amount of the Class A Liquidity Reserve
Deficit).”

 

2



--------------------------------------------------------------------------------



 



(e) Section 5.02(xviii) is hereby amended and restated as follows:
“The sum of (a) the excess of the aggregate Class A Lender Commitments over the
aggregate outstanding Class A Advances, plus (b) the excess of the balance on
deposit in the Borrower Blocked Account over the Minimum Interest Reserve,
exceeds the sum of (x) the aggregate unfunded Direct Negative Cost for all
Motion Pictures in production, plus (y) the Direct Negative Cost for the Motion
Picture related to the proposed Initial Funding plus (z) (i) solely during the
Capitalization Period, $45,000,000; or (ii) after the Capitalization Period has
ended and until (a) all Release Requirements have been satisfied or (b) the
Class A Liquidity Reserve Account has been funded pursuant to Section
2.02(d)(ii)(C)(ii), $20,000,000; or (iii) after the occurrence of an event
specified in (ii)(a) or (b) above, $0.”
SECTION 2. Representations and Warranties of the Marvel Parties.
2.1 The Marvel Parties each hereby represents and warrants to Ambac as follows:
(a) It is a corporation or limited liability company, as applicable, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
(b) The execution, delivery and performance by it of this Amendment No. 7 and
each Transaction Document to which it is a party, and the transactions
contemplated hereby and thereby, are within its limited liability company or
corporate powers, have been duly authorized by all necessary limited liability
company or corporate action, and do not (i) contravene, or constitute a default
under, its constitutive documents, (ii) violate any Law or applicable writ,
judgment, injunction, decree, determination or award except where such
violations, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, (iii) conflict with or result in the breach
of, or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on it or any of its
properties, in each case which breach or default has not been permanently waived
in accordance therewith or (iv) result in or require the creation or imposition
of any Adverse Claim upon or with respect to any of its properties, other than
Permitted Liens.
(c) No consent of any other Person and no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party that has not been obtained is required
for the due execution, delivery or performance by it of this Amendment No. 7 or
any Transaction Document to which it is or is to be a party.

 

3



--------------------------------------------------------------------------------



 



(d) This Amendment No. 7 has been, and each Transaction Document to which it is
a party has been, duly executed and delivered by it and is its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
document, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.
2.2 In addition, the Marvel Parties each hereby represents and warrants to Ambac
as follows:
No Event of Default, Potential Event of Default, MSI Default Event, MEI Event of
Default or Acceleration Event has occurred and is continuing or would result
from the execution, delivery and performance by it of this Amendment No. 7 and
the transactions contemplated hereby.
SECTION 3. Reference to and Effect on the Transaction Documents, Etc.
(a) This Amendment No. 7 shall pertain only to the matters expressly referred to
above and is effective only for the limited purposes set forth above, and shall
not be deemed to authorize any other action or non-compliance on the Borrower’s,
MPROD’s or Marvel Studio’s part.
(b) The Transaction Documents, as specifically modified by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment
No. 6, Acknowledgment No. 1 and this Amendment No. 7 are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. This Amendment No. 7 constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof, there being no other
agreements or understandings, oral, written or otherwise, respecting such
subject matter, any such agreement or understanding being superseded hereby.
SECTION 4. Execution in Counterparts. This Amendment No. 7 may be executed in
any number of counterparts and by any combination of the parties hereto in
separate counterparts, each of which counterparts shall be an original and all
of which taken together shall constitute one and the same Amendment No. 7.
Delivery of an executed counterpart of a signature page to this Amendment No. 7
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment No. 7.
SECTION 5. Governing Law. This Amendment No. 7 shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
SECTION 6. Amendment Fee. Within ten (10) days of execution of this Amendment
No. 7, the Borrower shall pay to Ambac an amendment fee of $35,000 and this
Amendment No. 7 shall only be effective upon such payment to Ambac.
[Signature pages follow]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 7 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            AMBAC ASSURANCE CORPORATION
      By:   /s/ Matthew Tocks         Name:   Matthew Tocks        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

          MVL FILM FINANCE LLC    
 
       
By:
  /s/ Michael Ross
 
   
 
  Name: Michael Ross    
 
  Title: SVP    
 
        MVL PRODUCTIONS LLC    
 
       
By:
  /s/ Ryan Potter
 
   
 
  Name: Ryan Potter    
 
  Title: Secretary    
 
       
MARVEL STUDIOS, INC.
   
 
       
By:
  /s/ Tim Connors
 
   
 
  Name: Tim Connors    
 
  Title: COO    

 

 